--------------------------------------------------------------------------------

ACCOUNT AGREEMENT
For Management of the Investment


Date: April 14, 2014

Between:

Epcylon Technologies Inc.
25 Adelaide Street East
Suite 502
Toronto, Ontario
Canada M5C 3A1


A Nevada Company

And:

Four Seasons Trust
1001 Bay Street
Suite 3410
Toronto, Ontario
Canada M5S 3A6


(the "Investor")

And:

Diane D. Dalmy
Attorney at Law


(the "Intermediary")

--------------------------------------------------------------------------------

This Account Agreement is dated this 14th day of April, 2014 (the "Account
Agreement") by and between Epcylon Technologies Inc., a Nevada corporation (the
"Company"), Four Seasons Trust (the "Investor") and Diane D. Dalmy as the
intermediary (the "Intermediary").

RECITALS

WHEREAS commencing on April 14, 2014, the Investor shall invest in the Company
an aggregate principal amount of $2,000,000 USD (the "Investment"), which is
evidenced by that certain Non-U.S. subscription agreement dated as of April
14,2014 between the Company and the Investor (the "Subscription Agreement"), a
copy of which is attached hereto as Exhibit A;

WHEREAS the Investor wishes to monitor and enforce the Use of Proceeds in the
timeframe provided to ensure that it meets the Use of Proceeds agreed to herein.

WHEREAS the Investor has taken substantial risk in investing the amount of
$2,000,000 in the Company based on the Company's projections and assertions of
success. To provide for monitoring the success of these projections and
assertions, a detailed use of proceeds with capital payments and distributions
is developed and agreed to herein. In order to administer such payments and
distributions and monitor the use of proceeds, a third party must be engaged to
manage and monitor the this Account Agreement.

WHEREAS the Intermediary, a lawyer licensed in the State of Colorado, has agreed
to act as Intermediary and to provide account management services for the
Company and the Investor.

WHEREAS the Company and the Investor have each signed the Subscription Agreement
and have each individually agreed to consent to this separate Account Agreement
to enact certain controls over the monitoring and management of the Investment
and use of proceeds, which controls the Intermediary shall manage and monitor.

WHEREAS this Account Agreement between the parties is to provide use of proceeds
direction and confirmation, invested capital security, capital flow management,
distribution management and any other terms of management.

ARTICLE I
ACCOUNT INSTRUCTIONS

1.1. Establishment of Account. The Company shall open a non-interest bearing
account in the name of the Company suitable for management of monies, (the "Cash
Account"), from which, invested monies will be held and eventually debited from
by this Agreement. The Cash Account will be opened following receipt of the
executed Subscription Agreement and proper account opening documentation and
ancillary supporting documentation necessary.

Ref.#: 88338P201 AEXP-OI  CONFIDENTIAL     2


--------------------------------------------------------------------------------

1.2. Capital Delivery. Within five business days of establishment of the Cash
Account, the Company shall secure from the Investor such monies for credit to
the Cash Account. No interest will be applied to monies credited to the Cash
Account. The Intermediary shall not deal with such monies from the Investor in
with exception of the instructions within this Agreement.

The Company will issue a letter to the Investor and the Intermediary in evidence
that such monies are secured in the Cash Account.

1.3. Payments or Distributions. Any payments or distributions by the Company
shall be presented seven days in advance of such payment or distribution to the
Investor for the Investor's confirmation (the "Payment Confirmation"), which
Investor shall provide to the Company its Payment Confirmation in its sole
discretion no longer than three days from receipt of such Payment Confirmation.
So long as the Payment Confirmation is provided to the Company from the
Investor, the Company shall deliver via wire transfer from the Cash Account the
respective payments and disbursement. The Company shall deliver to the
Intermediary the Payment Confirmation and a list of payments and distributions.

1.4. Confirmation. The Intermediary can only confirm that the wire has pulled
monies from the Cash Account in accordance with the Payment Confirmation. The
Company is therefore responsible to deliver to the Intermediary a copy of the
Payment Confirmation together with all associated wires and/or distributions.

1.5. Company Cash Transfer Rights. The Company shall have no cash transfer
rights relating to the funds held in the Cash Account and such funds shall be
deemed restricted and disbursed only in accordance with the Payment
Confirmations.

1.6. Audit Request Letters. The Intermediary will be available to verify the
account balance in the Cash Account through any audit request letters issued by
the Company's auditors. The Intermediary shall charge $300.00 per audit request
letter verification. Intermediary's response will be limited to the amount of
capital within the Cash Account and a listing of all payments and distributions
made in accordance with any associated Payment Confirmations. The Intermediary
is not responsible for any accounting or financial discrepancies of Company.

1.7. Windup of Agreement. Following the completion of use of proceeds in the
Cash Account and payout of all monies remaining in the Cash Account (excluding
payment of any fees) to the Investor, this Agreement will cease. The Investor
shall provide notice to the Company and the Intermediary of its desire to wind
up the Cash Account (the "Wind-Up Account Letter").

1.8. Notifications. Intermediary shall evidence such winding up through notice
to Company and the Investor that this Account Agreement is no longer in force
and effect and that the Cash Account has been closed.

ARTICLE II
INTERMEDIARY REPRESENTATIONS

The undersigned hereby warrants and represents as follows:

2.1. Intermediary has taken all legal actions necessary to enact this Account
Agreement and to execute its activities under this Account Agreement.

Ref.#: 88338P201 AEXP-OI  CONFIDENTIAL     3


--------------------------------------------------------------------------------

2.2. The Intermediary is licensed as a lawyer in the State of Colorado and in
good standing.

2.3. As of the date hereof, Intermediary has not received notice of any liens,
claims or encumbrances with respect to the Cash Account, except with respect to
Company pursuant to this Account Agreement, and Intermediary has not confirmed
any interest in the Cash Account to any persons other than pursuant to this
Agreement.

2.4. Intermediary shall act as principle agent in addition to its role as
Intermediary.

ARTICLE III
COMPANY REPRESENTATIONS

The Company hereby represents and warrants as follows:

3.1. The Company confirms to the Investor that the Company has opened the Cash
Account.

3.2. The Company further agrees and acknowledges that the rights and obligations
of the parties hereto relating to the Cash Account are governed by this Account
Agreement executed by Company with the Investor and the Intermediary and that
this Account Agreement shall take precedence over the terms of any other
agreement.

3.3. The Company has taken all necessary corporate and legal actions necessary
to transact this Account Agreement. That Company has full right and authority to
enter into the Subscription Agreement.

3.4. Company represents and warranties that this Agreement is an Account
Management Agreement and is not part in any way of illegal or deceptive means of
transferring funds.

3.5. The Company agrees that it will not debit the Cash Account to satisfy
obligations of any party until receipt of the Payment Confirmation from the
Investor regarding the acceptance of the use of proceeds and wires and
distributions to be made by the Company.

3.6. The Investor has a first lien and security interest in the cash and the
Cash Account as security for the performance of all obligations of the Company
arising out of the management of this Account Agreement.

3.7. The Company shall not deliver to any party any monies or property
whatsoever from the Cash Account unless authorized by the Investor in accordance
with the Payment Confirmation including, but not limited to (1) cash
distributions to any third party creditors of the Company, including cash
dividends; or (2) stock dividends; or (3) any other distributions in cash to any
other third party.

3.8. The Company hereby agrees to consult and act in a responsible and legal
manner in its transactions with the Investor and the Intermediary.

Ref.#: 88338P201 AEXP-OI  CONFIDENTIAL     4


--------------------------------------------------------------------------------

3.9. The Company hereby agrees to release, discharge, indemnify and hold
harmless Intermediary, its affiliates, officers and employees from and against
any and all losses, claims, causes of action, liabilities, lawsuits, demands
and/or damages, including, without limitation, any and all court costs and
reasonable attorneys' fees and expenses arising out of or incurred in connection
with Intermediary complying with instructions from the Company in relation to
the Cash Account in accordance with this Account Agreement.

3.10. The Company agrees that it will not act outside of this Account Agreement
to induce any contravention of this Account Agreement. The Company shall not
make any attempts to cancel or otherwise reduce the effect of this Account
Agreement upon the Cash Account.

ARTICLE IV
INVESTOR'S REPRESENTATIONS

The Investor here represents and warrants as follows:

4.1. The Investor agrees to hold Intermediary harmless in event of loss from
illegal misappropriation by the Company or from forces outside of the control of
the Intermediary.

4.2. The Investor has taken all necessary corporate action to enable it to enter
into this transaction.

4.3. The Investor hereby represents and warrants that this Account Agreement is
not a securities purchase and sale agreement and not part in any way of illegal
or deceptive means of transferring funds.

4.4. The Investor shall deliver all necessary documents and sign all necessary
transfer letters to wire the $2,000,000 USD regarding the Investment.

4.5. The Investor hereby agrees to consult and act in a responsible and legal
manner in its transactions with the Company and the Intermediary.

4.6. The Investor further agrees and acknowledges that the rights and
obligations of the parties hereto relating to the Cash Account are governed by
this Account Agreement.

ARTICLE V
FURTHER PROVISIONS

5.1. Modification. This Account Agreement may not be amended or modified without
the written consent of the Company and the Investor and the Intermediary. Any
such amendments shall be add ended to this agreement and labeled as an
amendment, including date.

5.2. Adjudication. This Agreement shall be governed by and construed in
accordance with the laws of the Province of Toronto, Canada, without giving
effect to any conflicts of law provisions thereof, and shall be binding upon
Company's and the Investor's estate, executors and heirs.

Ref.#: 88338P201 AEXP-OI  CONFIDENTIAL     5


--------------------------------------------------------------------------------

5.3. Counterparts. This Account Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument.

5.4. Entire Agreement. This Account Agreement will uphold and supplement the
Subscription Agreement.

5.5. Transfer; Successors and Assigns. The provisions of this Account Agreement
shall inure to the benefit of, and shall be binding upon, the successors and
permitted assigns of the parties hereto. The Company may not assign its rights
and obligations hereunder without the consent of the Investor. The provisions of
this Article 5.5 shall not limit the Investor's ability to assign its rights and
obligations under this Account Agreement or the Subscription Agreement. The
Intermediary shall be notified immediately of any change in ownership, rights or
obligations and provided with the new contact for the ownership. Any purchaser,
transferee or obligator will be subject to the original Subscription Agreement
and this Account Agreement.

IN WITNESS WHEREOF, the undersigned hereby execute this Account Agreement and
cause it to be put in action.

Date: April __, 2014 EPCYLON TECHNOLOGIES INC.  
                                                                                 
   
By:                                                                                  
        Date: April __, 2014 FOUR SEASONS TRUST       By:        
                                                                               
    INTERMEDIARY     Date: April __, 2014                                 
                                                           Diane D. Dalmy


Ref.#: 88338P201 AEXP-OI  CONFIDENTIAL     6


--------------------------------------------------------------------------------